Citation Nr: 0126273	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  99-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968. This matter comes on appeal from a March 1999 rating 
decision by the Oakland VA Regional Office.

FINDING OF FACT

PTSD effectively precludes the veteran from obtaining and 
retaining gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.1, 4.3, 4.7, 4.16, 4.130, Code 9411 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran as relevant to the issues on 
appeal.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations pertaining to 
the issue on appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, 

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The Board notes that when there is a question as to which of 
two evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001). 

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


Analysis

The record before the Board includes reports of VA outpatient 
treatment received by the veteran for the disability at issue 
and the reports of VA psychiatric examinations conducted in 
February 1999 and August 2000. The outpatient treatment 
records show that veteran requires ongoing mental health 
therapy and medication on a regular basis. 

At the time of the August 2000 VA examination, it was noted 
that the veteran had had 4 or 5 jobs in the previous 3 years 
due to his inability to get along with others. He was 
essentially working half time. The veteran said that he had 
daily intrusive memories of his experiences in Vietnam, 
apparently triggered by some external event. He had 
nightmares two or three times a week. He had partial
flashbacks sometimes, saying sometimes he felt like he's 
going into the jungle.  Affect was flat. He had some 
dissociative forgetting, survivor guilt, perpetrator guilt. 
He had no hobbies or interests. He felt estranged from other 
people,
unable to have loving feelings. He was irritable and has some 
difficulty concentrating.  He had an acute startle response. 
Affect was constricted, mood was dysphoric. In the examiner's 
opinion, the veteran had a classic case of posttraumatic 
stress disorder.  He attempted to deal with it by isolation, 
and this did not appear to be working very well.  He said 
that his marriage was a sham, that his daughters did not talk 
to him, and that he kept losing jobs.
 
Initially, the Board finds that neither the August 2000 
examination report nor the remainder of the evidence 
demonstrates psychiatric manifestations such as to warrant a 
100 percent schedular evaluation under Code 9411. The 
evidence of record, however, does establish that symptoms of 
the service-connected PTSD preclude the veteran from 
obtaining and retaining more than marginal employment. At the 
time of the August 2000 VA examination, he was working only 
half time and his work history showed an inability to keep a 
job for any extended period. 

Further, the examiner in August 2000 assigned the veteran a 
Global Assessment of Functioning (GAF) score of 39. The GAF 
is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). A score 
of 39 reflects major impairment in work, and social and 
family relations and mood as well. Accordingly, given the 
extent and severity of the veteran's condition as it impacts 
on his ability to work, the Board finds that a total rating 
of 100 percent for PTSD based on individual unemployability 
is in order. The benefit of the doubt is resolved in the 
veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.1, 4.3, 4.7, 4.16, 4.130, Code 9411.


ORDER

A total rating based on individual unemployability for PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

